PER CURIAM:
James Robert Ellison appeals a district court order denying his motion to reconsider the order remanding his case to state court. The court remanded the case to state court because of a lack of subject matter jurisdiction. As a result, the district court did not have jurisdiction to consider Ellison’s motion to reconsider. See In re Lowe, 102 F.3d 731, 734-35 (4th Cir.1996).
Accordingly, because the court lacked jurisdiction to consider Ellison’s motion to reconsider, we dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.